Exhibit 10.2

 

LOGO [g735934dsp13.jpg]

2019 RLHC Executive Officers Bonus Plan

Purpose

RLHC is committed to compensating employees through comprehensive and
competitive pay packages that include base salary, bonus programs, incentive
plans, competitive benefits plans, and reward and recognition programs. These
programs are designed to motivate employees to exceed performance expectations
in support of the company’s business objectives.

The Executive Officers Bonus Plan (“Plan”) provides the opportunity for annual
bonus payments to the contributors who drive the successful attainment of
company goals. The success of the company relies on many factors. Adjusted
EBITDA is the main driver behind this plan, however; our success also depends on
department and individual goals.

Plan Year January 1, 2019 to December 31, 2019

Eligible Employees; Target Bonus and Maximum Bonus

 

Eligible Employees

   Minimum
Bonus   Threshold Bonus   Target Bonus   Maximum
Bonus

Executive Vice President

   0% of Base
Salary   25% of Base
Salary   50% of Base
Salary   80% of Base


Salary

EVP, Chief Operating Officer

   0% of Base
Salary   30% of Base
Salary   60% of Base
Salary   96% of Base
Salary

EVP, Chief Financial Officer

   0% of Base
Salary   35% of Base
Salary   70% of Base
Salary   112% of Base
Salary

EVP, President of Global Development

   0% of Base
Salary   40% of Base
Salary   80% of Base
Salary   128% of Base
Salary

Chief Executive Officer

   0% of Base
Salary   50% of Base
Salary   100% of Base
Salary   160% of Base
Salary

An employee must hold one of the above positions at the beginning of the Plan
Year to be eligible to participate in this Plan, unless otherwise approved by
the Compensation Committee. Transfers to an ineligible position that occurs
after the Plan Year will not affect any bonus earned during the Plan Year.
Position transfers that occur during the Plan year may result in a pro-rated
bonus amount for each position based upon the target bonus amount, the
achievement of bonus criteria for each position and the discretion of the
Compensation Committee.

Plan Components

Whether a participant will receive a bonus under the Plan depends on the extent
to which the following goals are achieved:

 

  (1)

A company goal based on target Adjusted EBITDA for 2019 (“Target Adjusted
EBITDA”); and

  (2

One or more department or individual goals based on applicable division or
department performance such as gross operating profit; revenues from group
business; RevPAR growth; increase in RevPAR index; improvement in customer
service competitive quality index; associate engagement; and addition of
franchised and managed hotels to RLHC’s system of hotels and other goals that
advance department or company strategic goals and/or personal development. The
department and individual goals are established by the CEO and Compensation
Committee.



--------------------------------------------------------------------------------

LOGO [g735934dsp13.jpg]

 

Bonus Calculation

For purposes of determining the bonuses, if any, due under this Plan for
achievement of the Target Adjusted EBITDA (“EBITDA Goal Achievement”), the
calculation will be the fraction (expressed as a percentage) determined by
dividing (i) RLHC’s 2019 Adjusted EBITDA, as disclosed in the 2019 Form 10-K by
(ii) 2019 Target Adjusted EBITDA approved by the Board on February 7, 2019.
Neither the 2019 Adjusted EBITDA as disclosed, nor the Target Adjusted EBITDA
shall be further adjusted for hotel sales, dispositions or acquisitions. There
will be no bonus payout to the participants under this calculation unless this
percentage exceeds 90%.

The EBITDA Goal Achievement percentage will determine the tentative payouts, if
any, to which the participants are entitled, as set forth in or determined from
the following applicable table:

 

     EBITDA
Goal
Achievement     Target
Multiplier(1)     Tentative
EVP Payout:
% of base
salary     Tentative
EVP, COO
Payout:
% of base
salary     Tentative
EVP, CFO
Payout:
% of base
salary     Tentative
EVP, PGD
Payout:
% of base
salary     Tentative
CEO
Payout:
% of base
salary  

Maximum

     120 %      160 %      64 %      76.8 %      89.6 %      102.4 %      128 % 
     115 %      145 %      58 %      69.6 %      81.2 %      92.8 %      116 % 
     110 %      130 %      52 %      62.4 %      72.8 %      83.2 %      104 % 
     105 %      115 %      46 %      55.2 %      64.4 %      73.6 %      92 % 

Target

     100 %      100 %      40 %      48 %      56 %      64 %      80 %      
97.5 %      87.5 %      35 %      42 %      49 %      56 %      70 %       95 % 
    75 %      30 %      36 %      42 %      48 %      60 %       92.5 %     
62.55 %      25 %      30 %      35 %      40 %      50 % 

Threshold

     90 %      50 %      20 %      24 %      28 %      32 %      40 % 

(1) The Target Multiplier and tentative payout percentages will be linearly
interpolated for EBITDA Goal Achievement percentages that are between any two
percentages shown in the table.

The goal payout has two elements, EBITDA performance and hotel sales and
departmental/individual goals. The ratio of payouts is as follows:

 

  1.

EBITDA—represents 80% of the bonus payout, as is reflected in the chart above.

 

  2.

Department/Individual goals—represents 20% of the bonus payout. To the extent
the department/individual goals are met, as determined collaboratively between
the CEO and the Compensation Committee, then up to 20% of the target bonus is
paid to eligible participants, up to a maximum of 32% of the target bonus if
department/individual goals are exceeded.

The minimum threshold to receive any bonus payout under this Plan is the 90%
EBITDA target. Failure to meet this threshold will result no bonus payment under
this Plan.

Bonus payouts in excess of 100% are possible (up to 160%), if the EBITDA goal is
exceeded and/or Department/Individual Goals are exceeded, as determined by the
Compensation Committee.

A participant who receives a bonus under the Plan will be required to repay the
bonus to RLHC to the extent required by (i) any “clawback” or recoupment policy
adopted by RLHC to comply with the requirements of any applicable laws, rules or
regulations, or (ii) any applicable law, rule or regulation that imposes
mandatory recoupment.

Administration

The VP, HR, and CFO will administer the Plan.

Calculation, Approval and Payment

As soon as the necessary information is available following the end of the Plan
Year, the VP HR and the SVP, Chief Accounting Officer will complete the bonus
calculations for each participant and submit them to the CFO for review and



--------------------------------------------------------------------------------

LOGO [g735934dsp13.jpg]

 

approval including a review and recommendation by the CEO of the achievement of
department and individual goals. Once approved by the CFO, she will submit the
bonus calculations to the Compensation Committee for final approval. Upon
Compensation Committee approval, the CFO will provide the payment information to
the SVP, Chief Accounting Officer and VP, HR for recordkeeping, who will in turn
submit it to the payroll office for payments. Payments will be made to
participants as soon as administratively possible following the end of the bonus
period. Typically, payments are approved following the February Board meeting
and paid as soon as practical thereafter. Calculations are based on the base
salary of the participant on the last day of the Plan Year.

Effect of Change in Employment Status/Termination

Leaves of Absences: To the extent a participant qualifies for an approved leave
of absence, that participant’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus will be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full Plan Year.

Terminations: Bonuses for this Plan are not earned or vested until they are
approved by the Compensation Committee and paid. Any bonuses earned will be
determined and paid on or before March 31, 2020. To encourage continued
employment with RLHC, participants must be employed as of the date of payout in
order to earn a bonus. Therefore, any participant whose employment terminates
prior to the date of payout will not earn, vest in, or receive a bonus.

General Provisions

There is an overriding discretionary analysis of each participant’s eligibility
to receive a bonus. Even though an individual might earn a bonus based on the
terms of this Plan, a bonus can be adjusted up or down or not paid entirely in
the sole discretion of the Compensation Committee Directors. For example a bonus
may be adjusted down for overall substandard work performance of the
participant, including, but not limited to the below. For example, if a
participant fails to follow company policy and procedures, exposes the company
to legal liability, exhibits inappropriate behavior, withholds information, or
does not adequately follow through on critical incidents, he or she may be
disqualified from receiving a bonus. Other disqualifiers may include
unacceptable performance against established performance objectives,
unacceptable scores on internal audit processes (e.g., HR, Accounting, Risk
Management, Internal Audit, Quality Assurance), or poor associate or customer
satisfaction scores.

Notwithstanding anything to the contrary in this Plan, individual bonus payments
may be deferred, partially paid or withheld in their entirety, at the sole
discretion of the Compensation Committee, in consideration of the overall best
interests of the company. RLHC reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in the Plan does not create any entitlement to continued
employment and does not alter the at-will status of participants. This Plan will
be governed and construed in accordance with the laws of the state of
Washington.

This Plan supersedes all previous plans in existence and any past written or
verbal communication to any participant regarding the terms of any incentive
plan.